

113 SRES 273 ATS: Designating October 26, 2013, as Day of the Deployed.
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 273IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Hoeven (for himself, Mr. Cardin, Mr. Roberts, Mr. Blunt, Mr. Tester, and Ms. Heitkamp) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 26, 2013, as Day of the Deployed.Whereas more than 2,500,000 individuals serve as members of the United States Armed Forces;Whereas several hundred thousand members of the Armed Forces rotate each year through deployments to over 150 countries in every region of the world;Whereas more than 2,300,000 members of the Armed Forces have deployed to the area of operations of the United States Central Command since the September 11, 2001, terrorist attacks;Whereas the United States is kept strong and free by the loyal military personnel from the active, National Guard, and Reserve components, who protect the precious heritage of the country through their positive declaration and actions;Whereas members of the Armed Forces serving at home and abroad have courageously answered the call to duty to defend the ideals of the United States and to preserve peace and freedom around the world;Whereas members of the Armed Forces personify the virtues of patriotism, service, duty, courage, and sacrifice;Whereas the families of members of the Armed Forces make important and significant sacrifices for the United States;Whereas the Senate designated October 26 as Day of the Deployed in 2011 and 2012; andWhereas all 50 States designated October 26 as Day of the Deployed in 2012: Now, therefore, be itThat  the Senate—(1)designates October 26, 2013, as Day of the Deployed;(2)honors the deployed members of the United States Armed Forces and their families;(3)calls on the people of the United States to reflect on the service of those members of the Armed Forces, wherever they serve, past, present, and future; and(4)encourages the people of the United States to observe Day of the Deployed with appropriate ceremonies and activities.